Douglass, J.
First — We hold that this property was never legally put upon the delinquent list because the treasurer did not sufficiently state his reason lor not collecting the taxes on this property in his certificate to the auditor in August, 1896, under sec. 1101, Rev. Stat. The only reason given is “ Payment not tendered.” We hold that this is not a sufficient compliance with the statute.
Second — The property was not legally offered at delinquent tax sale. Section 2870, Rev. Stat., provides that this sale shall be held by the treasurer on the third Tuesday in January. An amendment to sec. 2864, Rev. Stat., provided that the auditor should advertise this sale between the twentieth of December and the first Monday in February. This does not have the effect of changing the positive requirements.of sec. 2870, Rev. Stat., which fixes the day for the sale. It was possible to comply with sec. 2864 as amended, and at the same time to obey sec. 2870, which should have been done.
Third — The forfeited sale held by the auditor in April, 1898, was not held according to law. Section 2904a, Rev. Stat., provides that where the auditor has omitted to advertise the forfeited sale lor the second Monday in December “ by inadvertence or mistake” he may advertise the sale for the second Monday in April of the following year.
By the agreed statements of facts in this case, it appears that the auditor did not so fail to advertise the sale for the earlier date “ by inadvertence or mistake,” but because “ he was unable at the time to prepare said list for advertisement, owing to a pressure of business in his office.” This did not authorize the postponement of the sale under sec. 2904a, Rev. Stat.
Same judgment as was rendered in the common pleas court, making the judgment perpetual.